 Case 1:19-cv-00110-PLM-PJG ECF No. 31 filed 03/06/20 PageID.161 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ERVIN LAMIE,                                   )
                          Plaintiff,           )
                                               )      No. 1:19-cv-110
-v-                                            )
                                               )      Honorable Paul L. Maloney
JOHN WIEWIORA and DIANE CROSBY,                )
                      Defendants.              )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 30), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: March 6, 2020                                    /s/ Paul L. Maloney

                                                      Paul L. Maloney
                                                      United States District Judge
